UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 15-4201


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

SIKEO HARVELL BUTLER, a/k/a Keo,

               Defendant - Appellant.



                            No. 15-4205


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

WILLIAM ONEAL WINFREY, a/k/a Joe,

               Defendant - Appellant.



                            No. 15-4215


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.
TERRANCE EDWARD STEWART, a/k/a Cheddar,

                Defendant - Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Greenville. Henry M. Herlong, Jr., Senior
District   Judge.    (6:14-cr-00400-HMH-6; 6:14-cr-00400-HMH-1;
6:14-cr-00400-HMH-4)


Submitted:   November 30, 2015            Decided:   December 4, 2015


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


No. 15-4201 affirmed; No. 15-4205 affirmed in part and dismissed
in part; No. 15-4215 affirmed by unpublished per curiam opinion.


T. Kirk Truslow, North Myrtle Beach, South Carolina; Derek J.
Enderlin, ROSS & ENDERLIN, PA, Greenville, South Carolina; Jill
E.M. HaLevi, MEDIATION & LEGAL SERVICES, LLC, Charleston, South
Carolina, for Appellants.    William N. Nettles, United States
Attorney, William J. Watkins, Jr., Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

      Sikeo Harvell Butler, William Oneal Winfrey, and Terrance

Edward     Stewart      appeal    their      convictions       for    conspiracy       to

possess with intent to distribute heroin and methamphetamine, in

violation    of    21    U.S.C.    §§ 841(a)(1),        (b)(1)(A),       846    (2012).

Winfrey    also    challenges      his    conviction      of    being    a     felon   in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1)

(2012).     The Appellants raise various challenges to their Fed.

R. Crim. P. 11 plea colloquies and sentences.                        For the reasons

that follow, we dismiss in part Winfrey’s appeal as it relates

to   his   sentence,      and    affirm      the    remainder    of     the    district

court’s judgments as to all three Appellants.

                                          I.

      Butler asserts that his Fed. R. Crim. P. 11 plea colloquy

was inadequate because the district court did not fully explain

the offense of conspiracy and did not ensure that a sufficient

factual basis supported his guilty plea.                      Prior to accepting a

guilty plea, a court must conduct a plea colloquy in which it

informs    the    defendant      of,   and       determines    that   the     defendant

understands, the nature of the charge to which he is pleading

guilty, in addition to other information.                       Fed. R. Crim. P.

11(b)(1); United States v. DeFusco, 949 F.2d 114, 116 (4th Cir.

1991).     The district court also must ensure that the defendant’s

plea is voluntary, supported by a sufficient factual basis, and

                                             3
not the result of force, threats, or promises not contained in

the plea agreement.           Fed. R. Crim. P. 11(b)(2)-(3); DeFusco, 949
F.2d at 119-20.

      Because Butler did not move to withdraw his guilty plea in

the district court or otherwise preserve any allegation of Rule

11 error, the plea colloquy is reviewed for plain error.                                   United

States   v.    Sanya,       774 F.3d 812,        815    (4th        Cir.    2014).         To

establish plain error, Butler must show: (1) there was error;

(2)   the     error    was     plain;      and       (3)      the        error    affected       his

substantial     rights.           Henderson        v.   United           States,    133    S.    Ct.

1121, 1126-27 (2013).              In the guilty plea context, a defendant

establishes the third factor by showing a reasonable probability

that he would not have pled guilty but for the Rule 11 error.

United States v. Davila, 133 S. Ct. 2139, 2147 (2013).

      Butler       confirmed      during       the      Rule        11    colloquy        that   he

understood      and    was     pleading        guilty          to    “the        conspiracy       as

described     in    the     indictment,”       which          adequately          described      the

offense.      Additionally, Butler’s written plea agreement stated

that he was pleading guilty to count one of the indictment, and

during the colloquy, he confirmed that he understood the plea

agreement     and     had    reviewed     it       with    his      attorney.           Thus,     he

cannot   show       that    the     court      plainly         erred        in    its     Rule    11

colloquy.



                                               4
       Butler also contends that his plea was not supported by a

sufficient factual basis because he denied being a member of the

“Detroit Boys” and instead claimed that he only supplied drugs

to one codefendant.       Thus, he argues that he cannot be guilty of

conspiracy.      This argument is without merit.                  Although Butler

asserts he only sold to one codefendant, he acknowledged that he

provided that codefendant with over a kilogram of heroin.                           A

defendant   be   part   of    a     conspiracy       without   knowing    all   other

members of the conspiracy.                United States v. Green, 599 F.3d
360, 367 (4th Cir. 2010).            Additionally, a defendant’s sale of a

large quantity of drugs “supports an inference or presumption

that   appellant   knew      that    he    was   a    part   of   a   venture   which

extended beyond his individual participation.”                    United States v.

Brown, 856 F.2d 710, 712 (4th Cir. 1988) (per curiam) (internal

quotation marks and brackets omitted).                  Thus, Butler also fails

to establish plain error regarding his factual basis argument.

       Finally, we note that, even if he could establish plain

error, Butler has not shown that his substantial rights were

affected, since he does not actually contend that, but for these

alleged errors at the Rule 11 hearing, he would not have pled

guilty.

                                          II.

       Winfrey argues that his counsel had a conflict of interest

because he represented both Winfrey and his brother, Laron, at

                                           5
their Rule 11 hearing.                 Unless an attorney’s ineffectiveness

conclusively       appears     on    the    face     of   the   record,    ineffective

assistance claims are not generally addressed on direct appeal.

United States v. Galloway, 749 F.3d 238, 241 (4th Cir.), cert.

denied, 135 S. Ct. 215 (2015).                   Instead, such claims should be

raised, if at all, in a 28 U.S.C. § 2255 (2012) motion, in order

to permit sufficient development of the record.                         United States

v. Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).

       “[W]henever      a    trial         court     improperly       requires       joint

representation       over    timely        objection      reversal    is   automatic.”

Holloway     v.    Arkansas,     435 U.S. 475,   488   (1978).     Absent     an

objection or the presence of “special circumstances” indicating

that the court should know of a conflict of interest, “the court

need   not    initiate      an      inquiry”      into    the   propriety       of   joint

representation.        Cuyler v. Sullivan, 446 U.S. 335, 348 (1980).

In order to succeed on an ineffective assistance claim arising

from    joint      representation          where     no    objections      or    special

circumstances existed, the defendant must show “that his counsel

labored      (1)    under      an     actual        conflict     of    interest       that

(2) adversely affected the representation.”                      Jones v. Polk, 401
F.3d 257, 267 (4th Cir. 2005).                   “A defendant has established an

adverse effect if he proves that his attorney took action on

behalf of one client that was necessarily adverse to the defense

of another or failed to take action on behalf of one because it

                                             6
would adversely affect another.”                       Mickens v. Taylor, 240 F.3d
348, 360 (4th Cir. 2001), aff’d, 535 U.S. 162 (2002).

       Winfrey did not object to the joint representation and his

contention       that      his      dispute       of     the     Government’s        factual

recitations          was    equivalent        to        an     objection     or      special

circumstance is legally unsupported.                     Further, despite Winfrey’s

contention that Laron’s interests conflicted with his own, the

record reveals that Laron supported Winfrey’s version of events

rather than opposing it.

       As     part    of    his     conflict       of        interest     claim,     Winfrey

fleetingly argues that the district court’s colloquy did not

comply with Fed. R. Crim. P. 11.                        Winfrey’s Rule 11 claim is

reviewed for plain error because he did not seek to withdraw his

plea.       Sanya, 774 F.3d at 815.                We reject Winfrey’s argument

that    the    court       failed    to    adequately          explain     the     crime   of

conspiracy.          As to Winfrey’s challenge to the plea’s factual

basis,      Winfrey     admitted,     on    the        record,    facts    sufficient       to

establish conspiracy.             Thus, we also conclude this argument is

without merit.

       Finally,        Winfrey        contends          that      his      sentence        was

procedurally         and   substantively      unreasonable          because       the   court

upwardly varied by 72 months after finding that Winfrey’s three

children each tested positive for drugs.                         The Government invokes



                                              7
Winfrey’s appellate waiver, but Winfrey contends the waiver is

invalid for various reasons.

        “A defendant may waive the right to appeal his conviction

and sentence so long as the waiver is knowing and voluntary.”

United States v. Copeland, 707 F.3d 522, 528 (4th Cir. 2013)

(internal       quotation       marks    omitted).            We      reject    Winfrey’s

arguments and conclude that the waiver is valid and that his

claims fall within its scope.                 Thus, we dismiss Winfrey’s appeal

as it pertains to his sentence.

                                             III.

        Stewart      contends    that    his       sentence      is   procedurally        and

substantively         unreasonable.                We     review      a    sentence       for

reasonableness,          applying       “a     deferential         abuse-of-discretion

standard.”        Gall v. United States, 552 U.S. 38, 41 (2007).                           In

determining whether a sentence is procedurally reasonable, we

consider       whether    the   district          court    properly       calculated      the

Sentencing Guidelines range, gave the parties an opportunity to

argue    for    an    appropriate       sentence,         considered      the   18   U.S.C.

§ 3553(a)       (2012)     factors,          and    sufficiently          explained       the

selected sentence.         Id. at 49-51.

        “Regardless of whether the district court imposes an above,

below,    or    within-Guidelines            sentence,      it     must    place     on   the

record    an    individualized       assessment           based    on     the   particular

facts of the case before it.”                 United States v. Carter, 564 F.3d
8
325, 330 (4th Cir. 2009) (internal quotation marks omitted).

While the “individualized assessment need not be elaborate or

lengthy, . . .         it    must          provide      a       rationale    tailored    to    the

particular       case       at       hand    and       adequate      to     permit   meaningful

appellate review.”                   Id.     (internal quotation marks omitted).

The   reasons         articulated           for    a     given      sentence    need     not    be

“couched in the precise language of § 3553(a),” so long as the

“reasons        can     be       matched           to       a     factor     appropriate       for

consideration . . . and [are] clearly tied [to the defendant’s]

particular situation.”                 United States v. Moulden, 478 F.3d 652,

658 (4th Cir. 2007).                  Moreover, the sentencing court “need not

robotically tick through § 3553(a)’s every subsection”; it only

must provide “some indication” that it considered the § 3553(a)

factors    with        respect         to    the     defendant        before    it     and    also

considered any nonfrivolous arguments raised by the parties at

sentencing.       United States v. Montes-Pineda, 445 F.3d 375, 380

(4th Cir. 2006).

      If we find no procedural error, we examine the substantive

reasonableness          of       a    sentence          under       “the    totality    of     the

circumstances.”          Gall, 552 U.S. at 51.                      When the district court

imposes a sentence above the applicable Guidelines range, we

consider    “whether         the       sentencing           court    acted    reasonably       both

with respect to its decision to impose such a sentence and with

respect    to    the     extent        of    the       divergence      from    the   sentencing

                                                    9
range.”       United States v. Washington, 743 F.3d 938, 944 (4th

Cir.     2014)     (internal      quotation        marks      omitted).           “A        major

departure from the advisory range should be supported by a more

significant justification than a minor one.”                         United States v.

Morace, 594 F.3d 340, 346 (4th Cir. 2010) (internal quotation

marks omitted).          We give due deference to the sentencing court’s

decision because that court “has flexibility in fashioning a

sentence outside of the Guidelines range,” and need only “set

forth     enough    to     satisfy     the        appellate     court      that        it     has

considered the parties’ arguments and has a reasoned basis” for

its decision.        United States v. Diosdado-Star, 630 F.3d 359, 364

(4th Cir. 2011) (alteration omitted).

       Because     we    conclude      that       the   district         court    issued        a

variance rather than a departure, Stewart was not entitled to

receive advance notice under Fed. R. Crim. P. 32(h), so his

challenge in this regard is meritless.                     We also reject Stewart’s

contention that the court failed to state the reason for its

upward    variance       in    open   court.        Although       the    court    did        not

explicitly refer to the subsections of § 3553(a) in explaining

its sentence, the court nonetheless stated reasons consistent

with    the   statutory        factors.           The   reasoning         articulated          at

sentencing       “can     be    matched      to     [each     of    these        § 3553(a)]

factor[s] appropriate for consideration.”                      Moulden, 478 F.3d at

658.

                                             10
       Stewart also claims that the court’s failure to address

whether    his      federal       sentence      would     run    concurrent      with   his

potential      state     sentence         for    his    post-guilty      plea    criminal

conduct       was    procedurally           and        substantively       unreasonable.

Because    Stewart      failed       to    raise       the   question    of     concurrent

sentencing in the district court, we review for plain error.

United States v. Obey, 790 F.3d 545, 549-50 (4th Cir. 2015).

Stewart fails to cite any authority for the proposition that the

district court must state whether it intends that the sentences

run     consecutively        or     concurrently.               Additionally,     as    the

Government      notes,       the   statutory         default     is   that    “[m]ultiple

terms     of     imprisonment         imposed           at     different      times     run

consecutively unless the court orders that the terms are to run

concurrently.”         18 U.S.C. § 3584(a) (2012).                      Accordingly, we

conclude that Stewart has not demonstrated that his sentence is

unreasonable on this basis.

       Finally,        Stewart        contends          that      his      sentence      is

substantively unreasonable because the removal of his credit for

acceptance of responsibility, coupled with the 24-month upward

variance, amounted to “double punishment.”                            He also contends

that    the    court    in    this    particular          case    over-relied      on   one

particular fact, the post-plea criminal conduct, in making these

two adjustments to his sentence.



                                                11
       As to the double punishment argument, we find no basis to

conclude that the district court’s decision is impermissible and

further note that the district court’s sentencing determination

is entitled to deference.              United States v. Jeffrey, 631 F.3d
669, 679-80 (4th Cir. 2011).               As to Stewart’s argument that his

sentence was substantively unreasonable because the court over-

relied on a single fact, we conclude that Stewart’s reliance on

United    States       v.   Engle,   592 F.3d 495   (4th     Cir.    2010),   is

misplaced.       In     that   case,   we     found    that    the    district     court

overrelied on one § 3553(a) factor in determining its sentence.

Id. at 504-05.         Here, Stewart refers to the court’s reliance on

one     fact—his       postplea      criminal       activity—which          implicates

multiple     § 3553(a)         factors.          Given      Stewart’s       misdirected

argument and the deference accorded to the district court in

sentencing determinations, we conclude that Stewart’s sentence

is neither procedurally nor substantively unreasonable.

       Accordingly, we dismiss Winfrey’s appeal of his sentence

and affirm the district court’s judgments in all other respects.

We    dispense   with       oral   argument      because     the   facts     and   legal

contentions      are    adequately     presented       in    the   materials       before

this court and argument would not aid the decisional process.


                                                         No. 15-4201 AFFIRMED
                                             No. 15-4205 AFFIRMED IN PART AND
                                                            DISMISSED IN PART
                                                         No. 15-4215 AFFIRMED

                                            12